Case 1:20-cv-03147-NYW Document 1 Filed 10/21/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

       Plaintiff,

v.

$94,563.00 IN UNITED STATES CURRENCY,

     Defendant.
______________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
______________________________________________________________________

     The United States of America (“United States”), by and through United States

Attorney Jason R. Dunn and Assistant United States Attorney Elizabeth Young,

pursuant to Supplemental Rule for Admiralty, Maritime and Asset Forfeiture Actions

G(2), states:

                                   JURISDICTION AND VENUE

       1.       The United States has commenced this action pursuant to the civil

forfeiture provisions of 21 U.S.C. § 881, seeking forfeiture of defendant property based

upon violations of the narcotics provisions of 21 U.S.C. § 801, et seq. This Court has

jurisdiction under 28 U.S.C. §§ 1345 and 1355.

       2.       Venue is proper under 28 U.S.C. § 1395, as the defendant property is

located and the acts described herein occurred in the District of Colorado.

                                    DEFENDANT PROPERTY

       3.       Defendant property is more fully described as follows:

                a.    $94,563.00 in United States currency (“defendant $94,563.00 in

                                              1
Case 1:20-cv-03147-NYW Document 1 Filed 10/21/20 USDC Colorado Page 2 of 5




U.S. currency”) that was seized on May 21, 2020 in Lakewood, Colorado, and is

currently being held by the United States Marshals Service in Denver, Colorado.

                          FACTUAL BASIS FOR FORFEITURE

       4.     Except as otherwise noted, all of the following facts and information have

been discovered through my own investigation and observations, and the observations

and investigations of fellow law enforcement officers as reported to me.

Background of Investigation

       5.     In August of 2016, the North Metro Task Force and the Drug Enforcement

Administration (“DEA”) initiated an investigation into a series of illegal residential

marijuana grow houses that were operated by various drug trafficking organizations

(“DTOs”).

       6.     The DTOs are illegally growing marijuana in Colorado and distributing it

outside of Colorado.

       7.     Several different DTOs currently operate illegal marijuana grow houses

along the front range of Colorado.

       8.     In 2019, investigators identified a residence at 9173 West Capri Avenue,

Littleton, Colorado, as a possible illegal marijuana grow location.

       9.     As explained in more detail below, 9173 West Capri Avenue, Littleton,

Colorado, was Jin Jo Wu’s residence and is the address his vehicle was registered to

when defendant $94,563.00 in U.S. currency was found in the vehicle and seized on

May 21, 2020.




                                              2
Case 1:20-cv-03147-NYW Document 1 Filed 10/21/20 USDC Colorado Page 3 of 5




Defendant $94,563.00 in U.S. Currency

       10.    On May 21, 2020, Jin Jo Wu was involved in a traffic accident at the

intersection of West Jewell Avenue and South Wadsworth Boulevard in Lakewood,

Colorado. Mr. Wu was driving a 2018 Mercedes-Benz C300 when the accident

occurred.

       11.    The law enforcement officers that responded to the accident noticed that

Jin Jo Wu appeared to be intoxicated or under the influence of drugs. For example, Mr.

Wu exited the vehicle, ran around in the street, and was yelling. When approached by

agents responding to the accident, Mr. Wu was holding a hand mirror above his head

and saying that it was evidence. When asked to sit against a brick retaining wall, Mr.

Wu refused because he believed that something was coming out of the wall. The agents

did not see anything coming out of the wall. When a law enforcement agent told Mr. Wu

that his behavior was consistent with someone who was on illegal drugs, Mr. Wu told

the agent that he took cocaine in the prior 48 hours. When paramedics arrived to assist

Mr. Wu, he refused to believe that they were paramedics. Mr. Wu was taken to St.

Anthony’s Hospital.

       12.    Investigators conducted an inventory search of Jin Jo Wu’s vehicle and

discovered approximately one pound of marijuana in a heat-sealed plastic bag in the

trunk of the vehicle and defendant $94,563.00 in U.S currency inside a duffle bag on the

back seat of the vehicle.

       13.    Jin Jo Wu was arrested on May 21, 2020 and charged with: possession

with intent to distribute marijuana, driving under the influence of alcohol and/or drugs,




                                             3
Case 1:20-cv-03147-NYW Document 1 Filed 10/21/20 USDC Colorado Page 4 of 5




having no proof of insurance, and careless driving. People of the State of Colorado v.

Jin Wu, No. 2020CR2109, is currently pending in Jefferson County District Court.

       14.    The 2018 Mercedes-Benz C300 was registered to Jin Jo Wu and his wife,

Thi Luong Wu, at 9173 West Capri Avenue, Littleton, Colorado.

       15.    Investigators spoke to Jin Jo Wu’s wife, who stated that Jin Jo Wu was

recently released from prison and was unemployed.

       16.    Colorado state wage records show that Jin Jo Wu had reported wages of

$3,500.00 for the first quarter of 2020, but had no other reported wages in the state of

Colorado for the past five years.

       17.    Colorado state wage records show that Thi Luong Wu, Jin Jo Wu’s wife,

had no reported wages since the second quarter of 2015.

       18.    Based on the facts and circumstances described above, evidence shows

that defendant $94,563.00 in U.S. currency was derived from or involved in the illegal

distribution of marijuana.


                       CERTIFICATION OF RAYMOND PADILLA
             TASK FORCE OFFICER, DRUG ENFORCEMENT ADMINISTRATION

       I, Task Force Officer Raymond Padilla, hereby state and aver under the pains

and penalties of perjury that I have read the foregoing Factual Basis for Forfeiture and

that the facts and information contained therein are true.



                                                        _________________________
                                                        Raymond Padilla
                                                        Task Force Officer – DEA




                                            4
Case 1:20-cv-03147-NYW Document 1 Filed 10/21/20 USDC Colorado Page 5 of 5




                               FIRST CLAIM FOR RELIEF

         19.    The Plaintiff repeats and incorporates by reference the paragraphs

above.

       20.      By the foregoing and other acts, defendant $94,563.00 in U.S. currency

constitutes money furnished or intended to be furnished in exchange for a controlled

substance or and/or proceeds traceable to such an exchange in violation of 21 U.S.C. §

801, et seq., and therefore is forfeitable to the United States pursuant to 21 U.S.C. §

881(a)(6).

       WHEREFORE, the United States prays for entry of a final order of forfeiture for

defendant $94,563.00 in U.S. currency in favor of the United States, that the United

States be authorized to dispose of defendant $94,563.00 in U.S. currency in

accordance with law, and that the Court enter a finding of probable cause for the

seizure of defendant $94,563.00 in U.S. currency and issue a Certificate of Reasonable

Cause pursuant to 28 U.S.C. ' 2465.

         DATED this 21st day of October 2020.

                                                 Respectfully submitted,

                                                 JASON R. DUNN
                                                 United States Attorney

                                                 By: s/ Elizabeth Young
                                                 Elizabeth Young
                                                 Assistant United States Attorney
                                                 1801 California Street, Ste. 1600
                                                 Denver, Colorado 80202
                                                 Telephone: (303) 454-0100
                                                 Fax: (303) 454-0405
                                                 E-mail: Elizabeth.Young2@usdoj.gov
                                                 Attorney for the United States




                                            5
